DETAILED ACTION
Applicant filed a preliminary amendment on 12/15/2021 that cancelled claims 1-51 and added new claims 52-72. As such, claims 52-72 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 1/27/2022. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action.

Drawings
The drawings filed on 10/7/2021 are acceptable as filed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 52-58 are directed to a process, and claims 59-72 are directed towards a machine or article of manufacture.
Regarding claim 52,  the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receiving, … programmatic definition of a set of experiment configuration parameter,” “determining, … based on the experiment configuration parameters, an experiment model, wherein the experiment model comprises electronic data indicating a type of experiment, including one of an A/A test, an A/B test, or a factorial test, an audience selected from a plurality of consumers, and a set of email cadence factors,” “wherein each set of email cadence factors comprises a plurality of levels, each level indicative of a setting for controlling a communication service in operation to generate an electronic marketing communication for transmission to at least one of the plurality of consumers,” “wherein each of the plurality of levels is indicative of a time period between instances of electronic marketing communication,”  “determining the communication services from a plurality of communication services that support the factors and levels defined in the experiment configuration parameters,” “receiving a request, from the communication service, the request comprising a communication identifier, the communication identifier being a unique identifier indicative of the electronic market communication under construction,” “determining, by applying the communication identifier to the experimental model at least one of the plurality of levels,” and “causing the electronic marketing communication to be generated as a treatment in accordance with the at least one of the plurality of levels by transmitting the at least one of the plurality of levels to the communication service in response to receiving the request.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claim recites additional elements of: “via an experiment configuration interface,” (computer display and GUI); “by the experiment management component via a processor,” (computer processor); “implementing, by a communication service interface component, an application programming interface, for providing a mechanism by which an experiment management component is provided the set of experiment configuration parameters (sending and receiving information using computer interfaces (See MPEP 2106.05(f) and MPEP 2106.05(g)). Additionally, claims 59 and 66 recites the following additional elements: “A non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to,” (computer processor and memory) and “An apparatus for implementing a dynamic experimentation service, the apparatus comprising: experiment configuration circuitry configured to,” (computer processor and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the Preliminary and Interim USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0085]-[0100]). The recited computer elements and functions that are applied to the abstract idea in the claims are “via an experiment configuration interface,” (computer display and GUI); “by the experiment management component via a processor,” (computer processor); “implementing, by a communication service interface component, an application programming interface, for providing a mechanism by which an experiment management component is provided the set of experiment configuration parameters (sending and receiving information using computer interfaces (See MPEP 2106.05(f) and MPEP 2106.05(g)). Additionally, claims 59 and 66 recites the following additional elements: “A non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to,” (computer processor and memory) and “An apparatus for implementing a dynamic experimentation service, the apparatus comprising: experiment configuration circuitry configured to,” (computer processor and memory).  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 53-58, 60-65, and 67-72 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 53-58, 60-65, and 67-72 further narrow the abstract idea. Claims 58, 65, and 72 further recites additional computer elements used in implementation and facilitation of the abstract idea such as integration of an API. 
Regarding claims 59-72, the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected for substantially the same reasons, in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0085]-[0100]).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 52-72 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0379428 to Phansalkar et al (hereafter referred to as Phansalkar) in view of U.S. Patent Application Publication Number 2010/0100419 to Natioli et al.  (hereafter referred to as Natioli).
As per claim 1, Phansalkar teaches:
A method for implementing a dynamic … service, the method comprising: receiving a set of … configuration parameters (Paragraph Number [0061] teaches the calculations generate various information, such as metrics that relate to various characteristics of the behavior of users 102.  The host system 200 may further include a post-calculation facility 212, which performs certain post-calculation operations on the information generated in the calculation process.  Data files can be sent directly to the client 114, hosted as an ASP model, sent to a co-location facility 118, or to a data warehouse 120. Paragraph Number [0165] teaches multiple user behavior at a single computer may be used to generate a model against which to analyze clickstreams from other computers for evidence of multiple users.  To generate the model, session data from households with multiple users are collected.  In embodiments, a session may be defined by a period of activity followed by and/or preceded by a period of inactivity. Single user household data are used to develop a model of single user activity by examining clickstream variables including time spent and page view data of the top 100 domains and time spent and page views on platform-defined categories of websites (e.g. sports lovers, film buffs, internet searchers, etc.). (here the time spent and page view data constitute configuration parameters)).
determining, by the experiment management component via a processor and based on the experiment configuration parameters, an experiment model determining, (Paragraph Number [00165] teaches users of the computer may be asked if they are the primary user prior to the session commencing. Based on whether the user indicates that they are the primary users of the machine or not, the household is classified either as a single user household (where every session is associated with the primary user) or a multiple user household (where there are sessions associated with a primary user and one or more non-primary users).  Single user household data are used to develop a model of single user activity by examining clickstream variables including time spent and page view data of the top 100 domains and time spent and page views on platform-defined categories of websites (e.g. sports lovers, film buffs, internet searchers, etc.).  This model can be used with data from households that have primary and non-primary users to identify the number of individuals in multiple user households.  Using various analytical techniques such as discriminant analysis and cluster analysis, the model can be used to cluster sessions within multiple user households.  Based on the number of clusters, the number of users in a household may be estimated. (here the individual user or households or clusters of households constitute audiences) (additionally, primary users and non-primary users constitute a plurality of levels) (Additionally, the model performs its analysis based upon the level of the user (i.e. primary or non-primary user and the audience level or cluster)).
wherein the … model comprises electronic data indicating... an audience selected from a plurality of consumers (Paragraph Number [00165] teaches users of the computer may be asked if they are the primary user prior to the session commencing. Based on whether the user indicates that they are the primary users of the machine or not, the household is classified either as a single user household (where every session is associated with the primary user) or a multiple user household (where there are sessions associated with a primary user and one or more non-primary users).  Single user household data are used to develop a model of single user activity by examining clickstream variables including time spent and page view data of the top 100 domains and time spent and page views on platform-defined categories of websites (e.g. sports lovers, film buffs, internet searchers, etc.).  This model can be used with data from households that have primary and non-primary users to identify the number of individuals in multiple user households.  Using various analytical techniques such as discriminant analysis and cluster analysis, the model can be used to cluster sessions within multiple user households.  Based on the number of clusters, the number of users in a household may be estimated. (here the individual user or households or clusters of households constitute audiences) (additionally, primary users and non-primary users constitute a plurality of levels) (Additionally, the model performs its analysis based upon the level of the user (i.e. primary or non-primary user and the audience level or cluster)).
receiving a request, from the communication service, the request comprising a communication identifier (Paragraph Number [0010] teaches the formatted file comprises data selected from the group consisting of a file identifier, a user identifier for a user who completed an HTTP transaction, a data provider identifier for the data provider who provided the data representing the HTTP transaction, a timestamp for the HTTP transaction, a URL for the HTTP transaction, and a protocol identifier for the protocol of the transaction. Paragraph Number [0071] teaches the format 700 includes various data items, which include a file identifier 714, the identity of the user whose transactions are stored in the file, or user id 702, the identity of the data provider 704, a time stamp 708, the URL (uniform resource locator) at which the user was at the time 710, and the protocol 712 used in the transaction (e.g., HTTP, FTP, HTTPS).  In embodiments the combination of the user ID 702 and the data provider ID 704 can serve as the unique file identifier 714 for the file. (See also Paragraph Number [0071])).
the communication identifier being a unique identifier indicative of the electronic market communication under construction (Paragraph Number [0010] teaches the formatted file comprises data selected from the group consisting of a file identifier, a user identifier for a user who completed an HTTP transaction, a data provider identifier for the data provider who provided the data representing the HTTP transaction, a timestamp for the HTTP transaction, a URL for the HTTP transaction, and a protocol identifier for the protocol of the transaction. Paragraph Number [0013] teaches the URL of the output file may include a session identifier, a domain identifier, a subdomain identifier, a path and a query string. (Examiner asserts that the request for electronic communication constitutes any action that would trigger a rule to generate a specific advertisement communication) Paragraph Number [0071] teaches the format 700 includes various data items, which include a file identifier 714, the identity of the user whose transactions are stored in the file, or user id 702, the identity of the data provider 704, a time stamp 708, the URL (uniform resource locator) at which the user was at the time 710, and the protocol 712 used in the transaction (e.g., HTTP, FTP, HTTPS).  In embodiments the combination of the user ID 702 and the data provider ID 704 can serve as the unique file identifier 714 for the file).
causing the electronic marketing communication to be generated … in accordance with the at least one of the plurality of levels by transmitting the at least one of the plurality of levels to the communication service in response to receiving the request (Paragraph Number [0125] teaches one relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. (Examiner asserts that the request for electronic communication constitutes any action that would trigger a rule to generate a specific advertisement communication). Paragraph Number [0160] teaches companies can compare the return on investment (ROI) of using a full path approach vs.  a singular point approach to target specific audiences. Knowing if consumers are more influenced by search than OTAs could inform landing page tactics from paid search results and advertisements. Paragraph Number [0169] teaches the influence index can be computed based on a frequency with which a given touch-point is interacted with in a particular way, compared with the frequency of a pre-determined shopper outcome (e.g., a particular product category, brand, or model is purchased or not purchased in a given time frame, etc.) Paragraph Number [0170] teaches the opportunity index describes a relative performance of a brand.  The performance may be measured with respect to any population of other brands, other products, other product categories, etc. The opportunity index may be computed in any way.  In some implementations, the opportunity index is computed based on the influence indices of the various touch-points (or pre-determined subset of touch-points) that are associated with the brand).
Phansalkar uses a model solution approach to making determination as to parameters to use in configuring a model to describe how likely a user is to participate or interact with a particular marketing communication, but it does not explicitly formulate these teachings as an experiment/treatment. This kind of methodology is however contemplated by the Natioli reference in the following citations:	a dynamic experimentation service... comprising: receiving, via an experiment configuration interface, programmatic definition of a set of experiment configuration parameters;  (Paragraph Number [0047] teaches the experiment engine 30 may receive definitions for various experiments and content 15.  Experiment engine 30 may comprise one or more programs which, when executed, perform the functionality described herein. Experiment engine 30 may generate a set of rules which dictate how treatments are allocated during the course of the experiment.  The experiments created and executed by experiment engine 30 may include, for example, full factorial experiments and designed fractions of full factorial experiments (also referred to as simply "designed experiments")).
implementing, by a communication service interface component, an application programming interface, for providing a mechanism by which an experiment management component is provided the set of experiment configuration parameters (Paragraph Number [0040] and FIG. 2 shows a block diagram for content system 10 and communication management system 12, according to an embodiment of the present invention.  Content system 10 and communication management system 12 cooperate to enhance any application of structured content.  As depicted, content system 10 includes an allocator module 22, a content store 24, and a user interface 26.  Communication management system 12 includes an experiment engine 30, a model engine 32, a prediction engine 34, an observation module 36, a content provider interface 38, and a scripting/scheduling engine 39. Paragraph Number [0045] teaches the allocator module 22 also supports or provides an interface between communication management system 12 and content system 10.  As such, allocator module 22 may include a suitable application programming interface (API) which can interact and integrate with Web server software (e.g., available from NETSCAPE, APACHE, or JAVA SERVLET) and management application software (e.g., VIGNETTE, SPECTRA, or BROAD VISION). Paragraph Number [0070] teaches the content provider interface 38 can be in communication with content store 24 (in content system 10), experiment engine 30, and observation module 36.  Content provider interface 38 receives model results and initiates analysis, evaluation, selection, calibration, and basic reports)
wherein the experiment model comprises electronic data indicating a type of experiment, including one of an A/A test, an A/B test, or a factorial test (Paragraph Number [0047] teaches the experiment engine 30 may receive definitions for various experiments and content 15.  Experiment engine 30 may comprise one or more programs which, when executed, perform the functionality described herein. Experiment engine 30 may generate a set of rules which dictate how treatments are allocated during the course of the experiment.  The experiments created and executed by experiment engine 30 may include, for example, full factorial experiments and designed fractions of full factorial experiments (also referred to as simply "designed experiments")).
wherein the experiment model comprises electronic data indicating ... a set of email cadence factors (Paragraph Number [0026] and FIG. 1 illustrates an environment in which a content system 10 and a communication management system 12, according to an embodiment of the present: invention, may operate.  In general, content system 10 and communication management system 12 cooperate to manage the delivery of content 15 to one or more users 16. Paragraph Number [0068] teaches communication management system 12 may segment users 16 into discrete groups or specify a distribution of users 16, wherein each grouping or distribution is characterized by a particular set of behavioral outcomes. Paragraph Numbers [0110]-[0112] teaches a separate set of segmentation rules can be programmed or provided for each segment of users 16.  These rules may specify details for delivering content 15 to users 16.  For example, for each segment, the respective set of rules may specify which content 15 should be delivered at what time).
wherein each set of email cadence factors comprises a plurality of levels, each level indicative of a setting for controlling a communication service in operation to generate an electronic marketing communication for transmission to at least one of the plurality of consumers (Paragraph Numbers [0110]-[0112] teaches a separate set of segmentation rules can be programmed or provided for each segment of users 16.  These rules may specify details for delivering content 15 to users 16.  For example, for each segment, the respective set of rules may specify which content 15 should be delivered at what time. Prediction generator 62 converts predictive models generated by model engine 32 into optimized rule sets, which are known as predictions. That is, prediction generator 62 may perform an optimization process that removes information about unsuccessful content combinations or treatments from content system 10 and/or communication management system 12, thus leaving only information for content combinations or treatments worthy of being used. By removing such non-useful data, prediction generator 62 enhances the resultant real time processing speed.  For any given model operated upon by prediction generator 62, the conversion to a rule set is done to map the model back to terms understandable by the content system.  It is possible to 5 accept in this process separate models for various sub-populations of users 16 and/or include characteristics of individual users that drive differences in their behavior in the models. (i.e. levels which are indicative of generation of communications based upon differences of subgroups)).
wherein each of the plurality of levels is indicative of a time period between instances of electronic marketing communication (Paragraph Number [0068] teaches experiment variables may relate to or specify the content treatments for an experiment and a time period for experimentation. Observation data may also include information available from the data log or customer database of a website.  With this data and information, communication management system 12 may segment users 16 into discrete groups or specify a distribution of users 16, wherein each grouping or distribution is characterized by a particular set of behavioral outcomes. Paragraph Numbers [0110]-[0112] teaches a separate set of segmentation rules can be programmed or provided for each segment of users 16.  These rules may specify details for delivering content 15 to users 16.  For example, for each segment, the respective set of rules may specify which content 15 should be delivered at what time).
determining the communication services from a plurality of communication services that support the factors and levels defined in the experiment configuration parameters (Paragraph Number [0026] and FIG. 1 illustrates an environment in which a content system 10 and a communication management system 12, according to an embodiment of the present: invention, may operate.  In general, content system 10 and communication management system 12 cooperate to manage the delivery of content 15 to one or more users 16. Paragraph Number [0068] teaches communication management system 12 may segment users 16 into discrete groups or specify a distribution of users 16, wherein each grouping or distribution is characterized by a particular set of behavioral outcomes. Paragraph Numbers [0110]-[0112] teaches a separate set of segmentation rules can be programmed or provided for each segment of users 16.  These rules may specify details for delivering content 15 to users 16.  For example, for each segment, the respective set of rules may specify which content 15 should be delivered at what time) (Examiner asserts that the determination of what content to deliver based upon specific segmentation rules constitutes determining communication services from a plurality of communication service options).
determining, by applying the communication identifier to the experimental model, at least one of the plurality of levels (Paragraph Number [0026] and FIG. 1 illustrates an environment in which a content system 10 and a communication management system 12, according to an embodiment of the present: invention, may operate.  In general, content system 10 and communication management system 12 cooperate to manage the delivery of content 15 to one or more users 16. Paragraph Number [0068] teaches communication management system 12 may segment users 16 into discrete groups or specify a distribution of users 16, wherein each grouping or distribution is characterized by a particular set of behavioral outcomes. (Examiner asserts that the division and grouping of users takes place as a result of communication identifiers (i.e. identification of specific attributes of a user) Paragraph Numbers [0110]-[0112] teaches a separate set of segmentation rules can be programmed or provided for each segment of users 16.  These rules may specify details for delivering content 15 to users 16.  For example, for each segment, the respective set of rules may specify which content 15 should be delivered at what time. Prediction generator 62 converts predictive models generated by model engine 32 into optimized rule sets, which are known as predictions. That is, prediction generator 62 may perform an optimization process that removes information about unsuccessful content combinations or treatments from content system 10 and/or communication management system 12, thus leaving only information for content combinations or treatments worthy of being used. By removing such non-useful data, prediction generator 62 enhances the resultant real time processing speed.  For any given model operated upon by prediction generator 62, the conversion to a rule set is done to map the model back to terms understandable by the content system.  It is possible to 5 accept in this process separate models for various sub-populations of users 16 and/or include characteristics of individual users that drive differences in their behavior in the models. (i.e. levels which are indicative of generation of communications based upon differences of subgroups)).
Both Phansalkar and Natioli are directed to market analysis through modeling consumer interactions. Phansalkar discloses a model solution approach to making determination as to parameters to use in configuring a model to describe how likely a user is to participate or interact with a particular marketing communication. Natioli improves upon Phansalkar by disclosing using an experiment/treatment modeling system. One of ordinary skill in the art would be motivated to further include using an experiment/treatment modeling system, to efficiently organize the information as a convenient input/output result where particular inputs are evaluated for their effectiveness based upon their outputs.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of a model solution approach to making determination as to parameters to use in configuring a model to describe how likely a user is to participate or interact with a particular marketing communication in to further utilize using an experiment/treatment modeling system as disclosed in Natioli, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 59, Phansalkar teaches:
A non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to: (Paragraph Number [0184] teaches the methods and/or processes described above, and steps associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application.  The hardware may include a general-purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device.  The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory.  The processes may also, or instead, be embodied in an application specific integrated circuit, a programmable gate array, programmable array logic, or any other device or combination of devices that may be configured to process electronic signals.  It will further be appreciated that one or more of the processes may be realized as a computer executable code capable of being executed on a machine-readable medium).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 66, Phansalkar teaches:
An apparatus for implementing a dynamic experimentation service, the apparatus comprising: experiment configuration circuitry configured to: (Paragraph Number [0184] teaches the methods and/or processes described above, and steps associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application.  The hardware may include a general-purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device.  The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory.  The processes may also, or instead, be embodied in an application specific integrated circuit, a programmable gate array, programmable array logic, or any other device or combination of devices that may be configured to process electronic signals.  It will further be appreciated that one or more of the processes may be realized as a computer executable code capable of being executed on a machine-readable medium).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 53, 60, and 67, the combination of Phansalkar and Natioli teaches each of the limitations of claims 52, 59, and 66 respectively.
In addition, Phansalkar teaches:
wherein the communication identifier identifies a particular consumer recipient of the electronic marketing communication (Paragraph Number [00165] teaches users of the computer may be asked if they are the primary user prior to the session commencing. Based on whether the user indicates that they are the primary users of the machine or not, the household is classified either as a single user household (where every session is associated with the primary user) or a multiple user household (where there are sessions associated with a primary user and one or more non-primary users). (Examiner asserts that the communications (i.e. advertisements) are sent based upon the classification of whether a primary or non-primary user is participating in a particular session and thus constitutes a communication identifier) Single user household data are used to develop a model of single user activity by examining clickstream variables including time spent and page view data of the top 100 domains and time spent and page views on platform-defined categories of websites (e.g. sports lovers, film buffs, internet searchers, etc.).  This model can be used with data from households that have primary and non-primary users to identify the number of individuals in multiple user households.  Using various analytical techniques such as discriminant analysis and cluster analysis, the model can be used to cluster sessions within multiple user households.  Based on the number of clusters, the number of users in a household may be estimated. (here the individual user or households or clusters of households constitute audiences) (additionally, primary users and non-primary users constitute a plurality of levels) (Additionally, the model performs its analysis based upon the level of the user (i.e. primary or non-primary user and the audience level or cluster)).
As per claims 54, 61, and 68, the combination of Phansalkar and Natioli teaches each of the limitations of claims 52, 59, and 66 respectively.
In addition, Phansalkar teaches:
further comprising: receiving clickstream data comprising a plurality of clickstream events (Paragraph Number [0165] teaches single user household data are used to develop a model of single user activity by examining clickstream variables including time spent and page view data of the top 100 domains and time spent and page views on platform-defined categories of websites (e.g. sports lovers, film buffs, internet searchers, etc.).  This model can be used with data from households that have primary and non-primary users to identify the number of individuals in multiple user households.  Using various analytical techniques such as discriminant analysis and cluster analysis, the model can be used to cluster sessions within multiple user households.  Based on the number of clusters, the number of users in a household may be estimated. (here the individual user or households or clusters of households constitute audiences) (additionally, primary users and non-primary users constitute a plurality of levels) (Additionally, the model performs its analysis based upon the level of the user (i.e. primary or non-primary user and the audience level or cluster)).
determining that at least one of the clickstream events is associated with the electronic marketing communication (Paragraph Number [0061] teaches the calculations generate various information, such as metrics that relate to various characteristics of the behavior of users 102.  The host system 200 may further include a post-calculation facility 212, which performs certain post-calculation operations on the information generated in the calculation process.  Data files can be sent directly to the client 114, hosted as an ASP model, sent to a co-location facility 118, or to a data warehouse 120. Paragraph Number [0165] teaches multiple user behavior at a single computer may be used to generate a model against which to analyze clickstreams from other computers for evidence of multiple users.  To generate the model, session data from households with multiple users are collected.  In embodiments, a session may be defined by a period of activity followed by and/or preceded by a period of inactivity. Single user household data are used to develop a model of single user activity by examining clickstream variables including time spent and page view data of the top 100 domains and time spent and page views on platform-defined categories of websites (e.g. sports lovers, film buffs, internet searchers, etc.). (here the time spent and page view data constitute configuration parameters). Paragraph Number [0125] teaches one relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. Paragraph Number [0160] teaches Companies can compare the return on investment (ROI) of using a full path approach vs.  a singular point approach to target specific audiences. Knowing if consumers are more influenced by search than OTAs could inform landing page tactics from paid search results and advertisements).
determining a performance characteristic of the at least one level used to generate the electronic marketing communication based at least in part on the at least one clickstream event (Paragraph Number [0125] teaches one relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. Paragraph Number [0160] teaches companies can compare the return on investment (ROI) of using a full path approach vs.  a singular point approach to target specific audiences. Knowing if consumers are more influenced by search than OTAs could inform landing page tactics from paid search results and advertisements. Paragraph Number [0169] teaches the influence index can be computed based on a frequency with which a given touch-point is interacted with in a particular way, compared with the frequency of a pre-determined shopper outcome (e.g., a particular product category, brand, or model is purchased or not purchased in a given time frame, etc.) Paragraph Number [0170] teaches the opportunity index describes a relative performance of a brand.  The performance may be measured with respect to any population of other brands, other products, other product categories, etc. The opportunity index may be computed in any way.  In some implementations, the opportunity index is computed based on the influence indices of the various touch-points (or pre-determined subset of touch-points) that are associated with the brand).
As per claims 55, 62, and 69, the combination of Phansalkar and Natioli teaches each of the limitations of claims 52 and 54, 59 and 61, and 66 and 68 respectively.
In addition, Phansalkar teaches:
further comprising: determining that a second of the clickstream events is associated with a different electronic marketing communication (Paragraph Number [0165] teaches users of the computer may be asked if they are the primary user prior to the session commencing. Based on whether the user indicates that they are the primary users of the machine or not, the household is classified either as a single user household (where every session is associated with the primary user) or a multiple user household (where there are sessions associated with a primary user and one or more non-primary users).  Single user household data are used to develop a model of single user activity by examining clickstream variables including time spent and page view data of the top 100 domains and time spent and page views on platform-defined categories of websites (e.g. sports lovers, film buffs, internet searchers, etc.).  This model can be used with data from households that have primary and non-primary users to identify the number of individuals in multiple user households.  Using various analytical techniques such as discriminant analysis and cluster analysis, the model can be used to cluster sessions within multiple user households.  Based on the number of clusters, the number of users in a household may be estimated. (here the individual user or households or clusters of households constitute audiences) (additionally, primary users and non-primary users constitute a plurality of levels) (Additionally, the model performs its analysis based upon the level of the user (i.e. primary or non-primary user and the audience level or cluster) Paragraph Number [0125] teaches one relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. Paragraph Number [0160] teaches Companies can compare the return on investment (ROI) of using a full path approach vs.  a singular point approach to target specific audiences. Knowing if consumers are more influenced by search than OTAs could inform landing page tactics from paid search results and advertisements).
determining a second performance characteristic of a different level associated with the different electronic marketing communication (Paragraph Number [0125] teaches one relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. Paragraph Number [0160] teaches companies can compare the return on investment (ROI) of using a full path approach vs.  a singular point approach to target specific audiences. (Examiner asserts that utilizing a singular point approach constitutes one level and utilizing a full path approach constitutes a different level). Knowing if consumers are more influenced by search than OTAs could inform landing page tactics from paid search results and advertisements. Paragraph Number [0169] teaches the influence index can be computed based on a frequency with which a given touch-point is interacted with in a particular way, compared with the frequency of a pre-determined shopper outcome (e.g., a particular product category, brand, or model is purchased or not purchased in a given time frame, etc.) Paragraph Number [0170] teaches the opportunity index describes a relative performance of a brand.  The performance may be measured with respect to any population of other brands, other products, other product categories, etc. The opportunity index may be computed in any way.  In some implementations, the opportunity index is computed based on the influence indices of the various touch-points (or pre-determined subset of touch-points) that are associated with the brand).
As per claims 56, 63, and 70, the combination of Phansalkar and Natioli teaches each of the limitations of claims 52 and 54, 59 and 61, and 66 and 68 respectively.
In addition, Phansalkar teaches:
wherein the at least one of the clickstream events is determined to be associated with the electronic marketing communication based at least in part on the at least one clickstream event being associated with a consumer to which the electronic marketing communication was transmitted (Paragraph Number [0125] teaches one relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. Paragraph Number [0160] teaches companies can compare the return on investment (ROI) of using a full path approach vs.  a singular point approach to target specific audiences. Knowing if consumers are more influenced by search than OTAs could inform landing page tactics from paid search results and advertisements. Paragraph Number [0169] teaches the influence index can be computed based on a frequency with which a given touch-point is interacted with in a particular way, compared with the frequency of a pre-determined shopper outcome (e.g., a particular product category, brand, or model is purchased or not purchased in a given time frame, etc.) Paragraph Number [0170] teaches the opportunity index describes a relative performance of a brand.  The performance may be measured with respect to any population of other brands, other products, other product categories, etc. The opportunity index may be computed in any way.  In some implementations, the opportunity index is computed based on the influence indices of the various touch-points (or pre-determined subset of touch-points) that are associated with the brand).
As per claims 57, 64, and 71, the combination of Phansalkar and Natioli teaches each of the limitations of claims 52 and 54, 59 and 61, and 66 and 68 respectively.
In addition, Phansalkar teaches:
wherein the at least one of the clickstream events is determined to be associated with the electronic marketing communication based at least in part on the at least one of the clickstream events occurring within a threshold time period of when the electronic marketing communication was transmitted (Paragraph Number [0125] teaches one relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. Paragraph Number [0160] teaches companies can compare the return on investment (ROI) of using a full path approach vs.  a singular point approach to target specific audiences. Knowing if consumers are more influenced by search than OTAs could inform landing page tactics from paid search results and advertisements. Paragraph Number [0169] teaches the influence index can be computed based on a frequency with which a given touch-point is interacted with in a particular way, compared with the frequency of a pre-determined shopper outcome (e.g., a particular product category, brand, or model is purchased or not purchased in a given time frame, etc.) (Examiner asserts that a specific pre-determined shopper outcome with a specific time frame constitutes a threshold time period). Paragraph Number [0170] teaches the opportunity index describes a relative performance of a brand.  The performance may be measured with respect to any population of other brands, other products, other product categories, etc. The opportunity index may be computed in any way.  In some implementations, the opportunity index is computed based on the influence indices of the various touch-points (or pre-determined subset of touch-points) that are associated with the brand. Paragraph Number [0076] teaches selecting a panel involves guessing that a given user will be online again for the next month, so that data can be collected.  If the host analyzes data less frequently (e.g., only after the end of a given month), then the host can analyze based on actual information about what users were actually on line in that month.  However, if the host wishes to deliver information more rapidly (such as weekly or daily) then it can be preferable to predict what users will be online, rather than waiting to see what users were actually online before making a panel selection).
As per claims 58, 65, and 72, the combination of Phansalkar and Natioli teaches each of the limitations of claims 52, 59, and 66 respectively.
In addition, Phansalkar teaches:
further comprising providing an application programming interface by which the request is received from the communication service (Paragraph Number [0093] teaches the resulting files can be sent out to various locations, such as a co-location server, where the files may be accessed by clients of the host system, and/or to an internal data warehouse, to allow analysts of the host to look at them.  Depending on how the host decides to partition a day's data there might be multiple data warehouses where files will reside.  Once there, users can request data from the warehouse, which they do through a facility such as a broker (a web-based interface that takes a request, decomposes it, identifies where in the data warehouse group of machines the data resides, and returns the data to the user through the broker).  In embodiments the broker may give an intermediate result or may provide a final result that is the result of the sorting, merging and de-duplicating processes.  In embodiments the broker can allocate what files go on what machines and then return the files when requested by users).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/SHELBY A TURNER/Primary Examiner, Art Unit 3619